The opinion of the court was delivered by
Dixon, J.
The New Jersey Hedge Company, a corporation of this state located at Freehold, having been overlooked by the assessor in making his assessment, was, under the supplement to the Tax act, approved March 9th, 1848 {Rev., p. 1148), assessed by the township collector, on November 23d, *4381888, for $45,000, which he deemed the amount of capital, stock paid in. On appeal to the commissioners of appeal, that body, on December 14th, 1888, changed the assessment to $35,000 “ capital stock paid in.” Hence this certiorari.
The object of this corporation is the planting of hedges, and it is organized under our General Corporation act. It is-therefore taxable, not upon its capital stock, but upon its real and personal estate, as if an individual. Rev. Sup., p. 170, pl. 93; Jersey City Gaslight Co. v. Jersey City, 17 Vroom 194. Consequently this assessment is illegal.
It appears that, during the year 1888, the property of the-company consisted of contracts for hedge fences, which had: been set out, to the value of about $22,000, but that the-money would grow due on these contracts in installments-running through a period of several years, during which certain services would be required from said company for the-maintenance of the hedges. A tax might have been lawfully levied upon the prosecutor, in Freehold, for the true value of' these contracts, on the day fixed for the assessment of taxes.. It is now the duty of the court, under the act of March 23d,. 1881 (Rev. 8vp., p. 602), to ascertain that value and make a proper levy therefor.
The case before us not disclosing the necessary data for such, a calculation, let it be referred to a Supreme Court commissioner to determine and report the true value of the company’s-property on the day set by law for the levy of taxes in the year 1888, the rate of taxation for that year in the township of Freehold, and the amount of tax with which the prosecutor is legally chargeable. On the coming in of that report, a levy will be ordered accordingly.